Title: To James Madison from John Gavino, 3 August 1801
From: Gavino, John
To: Madison, James


					
						No. 69
						Sir
						Gibraltar 3d. August 1801
					
					Without any of your favours I referr to my last dispatch No. 68 ⅌ Duplicate by this Conveyance.  Since then the Tripoly Admiral having been refused Provisions by this Governor unbent the Sails of both Cruisers and threatend the Ragusean. Commanders of Vessels in Port with imediate Warr if they did not supply him with shipping to take his Crews to Tripoly being blocaded here by the Americans.  As they Navegate with a Firman or Pass Port of the Grand Signor, agreed to give him the use of a Brig.  Since then he has demanded of them and Ragusan Agent, a guarantee that the U.S. frigates will not molest said Crews on board their Vessel as being Nutral which they have refused.  What he Will finally determine upon is not yet known.  Perhaps it may be a fines to try and give the slip.  Said Adml. has applied to the Govr. of Tetaun for Provisions which he has promised to send over with an offer of granting him any other supply, or service in his power.
					By a Vessel from Alguesiras I learn the Brig Alert of Boston was Chased into Barcelona by two Tripoly Cruisers of 20 Guns, & 100 Men each, that they followed her there and were watering.
					As to News from Egypt referr to the Inclosed Chronicle and have the honor to be Sir Your most obedt. and most hl. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
